DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 8/19/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bora et al. “Bora” US 2013/0234598 in view of Kadotani et al. “Kadotani” US2015/0091472.

Regarding claims 1 and 14, Bora teaches a method and an electric control device comprising (Figure 1): 
a wireless transceiver circuit (Figure 1 112); 
an antenna communicably coupled to the wireless transceiver circuit (Figure 1 114) 
a light emitting diode (LED) current control circuit (Figure 1 120) comprising two or more series connected LEDs and a switch connected in parallel with each LED (Paragraph 81 teaches two or more series connected LEDs ; and 
a controller/processor (Figure 1 106) communicatively coupled to the wireless transceiver circuit and each switch in the LED current control circuit, wherein the controller/processor controls the LED current control circuit to produce a light having a specified color, a specified intensity or both (Paragraphs 82 and 97 teach adjusting the color and intensity).
While Bora discloses, in Figure 4, the identical drawing of Figure 4 of the instant application which states the switch is connected in parallel to the LEDs, Bora does not expressly mention the switch is in parallel with the LED; however, Kadotani teaches a switch connected in parallel to two or more LEDs which are connected in series; Paragraph 69 and Figure 5.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Bora to include the switch is connected in parallel to the LEDs as taught by Kadotani.


Regarding claim 2, Bora teaches one or more LEDs connected to the LED current control circuit (Figure 1 122a and 122b); and
The controller/processor provides an on/off signal having a cycle time such that the LEDs produce the light having a specified color or intensity based on how long each LED is turned on or off during the cycle time (the processor/controller sends signals which provides an on/off timing based on a cycle time for providing a particular color / intensity; Paragraphs 82 and 97).

Regarding claim 3, Bora teaches the one or more LEDs include two or more LEDs that are not turned ON at the same time (Paragraph 97).

Regarding claim 4, Bora teaches the LED current control comprises a PWM driver, switching or mux circuit or one or more LED control units (Paragraph 81).

Regarding claim 5, Bora teaches a real time clock circuit (Figure 1 110) and a battery connected to the real time clock circuit (Paragraph 91).

Regarding claim 6, Bora teaches a hard reset circuit coupled to the controller/processer (Figure 1 116).



Regarding claims 8 and 15, Bora teaches the commands are selected, created, modified or sent using a user interface on the user device (a user interface is used to control the lights; Paragraph 75.  Further paragraph 189 teaches a user interface to receive user’s commands).

Regarding claims 9 and 16, Bora teaches the one or more programs include scheduling, automation, default, user created, quick setup, soft reset, hard rest, or combination (Paragraph 189 teaches a software application is used to manage, automate, and program the lights by the user).

Regarding claim 10, Bora teaches a sensor coupled to the controller/processor (Figure 1 118).

Regarding claim 11, Bora teaches the sensor is a light sensor (Figure 1 118 is an ambient light sensor).

Regarding claims 12 and 17, Bora teaches the controller/processor updates or monitors the RTC (Paragraph 258 teaches the processor monitoring the RTC.  Figure 1 shows the controller and RTC coupled directly together thus some form of monitoring would take place for communication).

Regarding claim 13, Bora teaches a connection to an AC or DC power source coupled to the RTCV, transceiver, control circuit and processor (100, 102, 104 of Figure 1 are the power connections, see Paragraph 83).

Regarding claim 18, Bora teaches an electric control device comprising (Figure 1): 
a wireless transceiver circuit (Figure 1 112); 
an antenna communicably coupled to the wireless transceiver circuit (Figure 1 114) 
a light emitting diode (LED) current control circuit (Figure 1 120) comprising two or more series connected LEDs and a switch connected in parallel with each LED (Paragraph 81 teaches two or more series connected LEDs ; and 
a controller/processor (Figure 1 106) communicatively coupled to the wireless transceiver circuit and each switch in the LED current control circuit wherein the controller/processor sends a broadcast signal via the transceiver and antenna (Paragraph 75 teaches wirelessly sending control signals to adjust the lighting of the devices including intensity, color, etc…; see also paragraphs 82 and 97).
While Bora discloses, in Figure 4, the identical drawing of Figure 4 of the instant application which states the switch is connected in parallel to the LEDs, Bora does not expressly mention the switch is in parallel with the LED; however, Kadotani teaches a switch connected in parallel to two or more LEDs which are connected in series; Paragraph 69 and Figure 5.

	One would be motivated to make the modification such that that LEDs can be turned on and off in a lump as taught by Kadotani; paragraph 69.

Regarding claim 19, Bora teaches a light emitting diode (LED) current control circuit coupled to the processor/controller (Figure 1 120);
one or more LEDs connected to the LED current control circuit (Figure 1 122a and 122b); and
The controller/processor provides an on/off signal having a cycle time such that the LEDs produce the light having a specified color or intensity based on how long each LED is turned on or off during the cycle time (the processor/controller sends signals which provides an on/off timing based on a cycle time for providing a particular color / intensity; Paragraphs 82 and 97).

Regarding claim 20, Bora teaches the device operating in a mesh network; Paragraphs 77, 79, and 160).

Regarding claim 21, Bora teaches the broadcast signal includes a command (Paragraph 79 teaches a wireless device sending commands).



Regarding claim 23, Bora teaches a hard reset circuit coupled to the controller/processer (Figure 1 116).

Regarding claim 24, Bora teaches executing a program (Paragraphs 79 and189 teaches a software application is used to manage, automate, and program the lights by the user).

Regarding claim 25, Bora teaches a user device sending commands to the controller/processor (Paragraph 79 teaches a wireless device sending commands).

Regarding claim 26, Bora teaches the one or more programs include scheduling, automation, default, user created, quick setup, soft reset, hard rest, or combination (Paragraph 189 teaches a software application is used to manage, automate, and program the lights by the user).

Regarding claim 27, Bora teaches a sensor coupled to the controller/processor (Figure 1 118).

Regarding claim 28, Bora teaches the sensor is a light sensor (Figure 1 118 is an ambient light sensor).

Regarding claim 29, Bora teaches the controller/processor updates or monitors the RTC (Paragraph 258 teaches the processor monitoring the RTC.  Figure 1 shows the controller and RTC coupled directly together thus some form of monitoring would take place for communication).

Regarding claim 30, Bora teaches a connection to an AC or DC power source coupled to the RTCV, transceiver, control circuit and processor (100, 102, 104 of Figure 1 are the power connections, see Paragraph 83).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that prior art, Bora, has an identical figure 4 to that of the instant application which the instant application uses as support for a switch connected in parallel to the LEDs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRANDON M RENNER/Primary Examiner, Art Unit 2419